
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 51
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2011
			Ms. Lee of California
			 (for herself, Mr. Meeks,
			 Mrs. Christensen,
			 Ms. Waters,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Serrano,
			 Mr. Jackson of Illinois,
			 Ms. Bordallo,
			 Mr. Frank of Massachusetts,
			 Mr. Johnson of Georgia,
			 Ms. Jackson Lee of Texas,
			 Mr. Ellison,
			 Mr. Hinchey,
			 Mr. Rangel,
			 Ms. Baldwin,
			 Ms. Norton,
			 Mr. Grijalva,
			 Mr. Bishop of Georgia,
			 Ms. McCollum,
			 Ms. Edwards,
			 Ms. Schakowsky,
			 Mr. Butterfield,
			 Mr. Berman,
			 Ms. Clarke of New York,
			 Mr. Al Green of Texas, and
			 Mr. Hastings of Florida) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Black HIV/AIDS Awareness Day.
	
	
		Whereas the Centers for Disease Control and Prevention
			 (CDC) estimates that in the United States, more than 1,100,000 people are
			 living with HIV, and 21 percent do not know they are infected;
		Whereas each year 56,300 people become newly infected with
			 HIV in the United States, and on average, an individual is infected with HIV
			 every 9½ minutes;
		Whereas a total of 597,499 people have died of AIDS in the
			 United States from the beginning of the HIV/AIDS epidemic through 2007, and
			 African-Americans account for approximately 40 percent of such deaths;
		Whereas at the end of 2007, African-Americans represented
			 48 percent of all people living with HIV in the United States, Whites
			 represented 33 percent, Hispanics represented 17 percent, Asian-Americans and
			 Pacific Islanders represented 1 percent, and American Indians and Alaska
			 Natives represented less than 1 percent;
		Whereas African-Americans represent approximately 12
			 percent of the population of the United States, but accounted for 52 percent of
			 all new HIV cases diagnosed in 2008;
		Whereas although African-American teens (ages 13–19)
			 represent only 15 percent of all teenagers in the United States, they accounted
			 for 68 percent of new AIDS cases reported among teens in 2007;
		Whereas young gay men of color bear a disproportionate
			 burden of the epidemic, with more new HIV infections in 2006 occurring among
			 13- to 29-year-old African-American men who have sex with men (MSM) than among
			 any other subpopulation of MSM, accounting for 35 percent of new infections
			 among all MSM and 63 percent of new infections among African-American
			 men;
		Whereas in 2006, African-American women accounted for 61
			 percent of new HIV infections among women and had an infection rate that was
			 almost 15 times higher than that of White women and 4 times higher than
			 Hispanic women;
		Whereas among African-American men, the leading
			 transmission category of HIV infection is sexual contact with other men,
			 followed by intravenous drug use and heterosexual contact;
		Whereas among African-American women, the leading
			 transmission category of HIV infection is heterosexual contact, followed by
			 intravenous drug use;
		Whereas the CDC notes that socioeconomic issues impact the
			 rates of HIV infection among African-Americans, and studies have found an
			 association between higher AIDS rates and lower incomes;
		Whereas African-Americans are diagnosed with AIDS later
			 than their nonminority counterparts, are confronted with barriers in accessing
			 care and treatment, and face higher morbidity and mortality outcomes;
		Whereas the CDC estimates that among persons whose
			 diagnosis of AIDS had been made during 1997 to 2004, African-Americans had the
			 poorest survival rates of any racial or ethnic group, with 66 percent surviving
			 after 9 years compared with 67 percent of American Indians and Alaska Natives,
			 74 percent of Hispanics, 75 percent of Whites, and 81 percent of Asians and
			 Pacific Islanders;
		Whereas in 2006, HIV was the ninth leading cause of death
			 for all African-Americans, and the third leading cause of death for both
			 African-America men and African-American women between the ages of 35 to
			 44;
		Whereas in the United States as of January 6, 2011,
			 approximately 5,154 people across 10 States have been placed on waiting lists
			 to receive AIDS treatment through the AIDS Drug Assistance Program authorized
			 through the Ryan White CARE Act;
		Whereas in 1998, Congress and the Clinton Administration
			 created the National Minority AIDS Initiative to help coordinate funding, build
			 capacity, and provide prevention, care, and treatment services within the
			 African-American, Hispanic, Asian Pacific Islander, and Native American
			 communities;
		Whereas the National Minority AIDS Initiative assists with
			 leadership development of community-based organizations (CBOs), establishes and
			 links provider networks, builds community prevention infrastructure, promotes
			 technical assistance among CBOs, and raises awareness among African-American
			 communities;
		Whereas, on April 7, 2009, the CDC launched a new
			 communication campaign entitled Act Against AIDS, to facilitate
			 awareness, public education, health literacy, health care provider marketing,
			 and highly targeted behavior change communication objectives in the fight
			 against HIV/AIDS;
		Whereas as part of the Act Against AIDS
			 campaign, the CDC launched a $10,000,000, five-year partnership with 14
			 African-American organizations to harness the collective strength and
			 reach of traditional, longstanding African-American institutions to increase
			 HIV-related awareness, knowledge, and action within black communities across
			 the United States;
		Whereas the Black AIDS Media Partnership in conjunction
			 with the CDC's Act Against AIDS campaign launched Greater
			 Than AIDS, a public information campaign designed to reach
			 African-Americans with life-saving information about HIV/AIDS and to confront
			 the stigma surrounding the disease;
		Whereas, on July 13, 2010, after conducting a series of
			 town halls across the country to solicit feedback from communities impacted by
			 HIV/AIDS, the White House Office of National AIDS Policy released the
			 National AIDS Strategy for the United States along with an
			 accompanying Federal Implementation Plan to achieve the goals of
			 reducing new HIV infections, increasing access to care and improving health
			 outcomes for people living with HIV, reducing HIV-related disparities and
			 health inequities, and achieving a more coordinated national response to the
			 HIV epidemic;
		Whereas the first annual National Black HIV/AIDS Awareness
			 Day was organized on February 23, 2001; and
		Whereas February 7 of each year is now recognized as
			 National Black HIV/AIDS Awareness Day with the slogan Get Educated! Get
			 Tested! Get Involved! Get Treated!, and this year the theme is
			 It Takes A Village To Fight HIV/AIDS: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of National
			 Black HIV/AIDS Awareness Day and recognizes the 11th anniversary of observing
			 such day;
			(2)encourages State
			 and local governments, including their public health agencies, to recognize
			 such day, to publicize its importance among their communities, and to all
			 encourage individuals, especially African-Americans, to get tested for HIV;
			(3)encourages
			 national, State, and local media organizations to carry messages in support of
			 National Black HIV/AIDS Awareness Day;
			(4)commends the work
			 of AIDS service organizations and community and faith-based organizations that
			 are providing effective, evidence-based, prevention, treatment, care, and
			 support services to people living with and vulnerable to HIV/AIDS;
			(5)supports the
			 implementation of the National AIDS Strategy and its goals to reduce new HIV
			 infections, increase access to care and improve health outcomes for people
			 living with HIV, reduce HIV-related disparities and health inequities, and
			 achieve a more coordinated national response to the HIV epidemic;
			(6)supports the
			 strengthening of stable African-American communities;
			(7)supports reducing
			 the impact of incarceration as a driver of new HIV infections within the
			 African-American community;
			(8)supports reducing the number of HIV
			 infections in the African-American community resulting from intravenous drug
			 use;
			(9)supports effective
			 and comprehensive HIV prevention education programs to promote the early
			 identification of HIV through voluntary routine testing, and to connect those
			 in need to treatment and care as early as possible; and
			(10)supports
			 appropriate funding for HIV/AIDS prevention, care, treatment, and
			 housing.
			
